    Case 2:17-md-02785-DDC-TJJ Document 1340 Filed 12/07/18 Page 1 of 2




                      UNITED STATES DISTRICT COURT

                            DISTRICT OF KANSAS


In re EPIPEN (EPINEPHRINE INJECTION, )   Civil Action No. 2:17-md-02785-DDC-TJJ
USP) MARKETING, SALES PRACTICES      )   (MDL No: 2785)
AND ANTITRUST LITIGATION             )
                                     )   CERTIFICATE OF SERVICE
                                     )
This Document Relates To:            )
                                     )
        CONSUMER CLASS CASES.        )
                                     )
     Case 2:17-md-02785-DDC-TJJ Document 1340 Filed 12/07/18 Page 2 of 2




       This is to certify that a true and correct copy of CLASS PLAINTIFFS’ RULE 26 EXPERT

DISCLOSURES, was served upon the following as liaison counsel to all Defendants and Plaintiffs

in this matter by email on the 7th day of December, 2018:

Philip A. Sechler                                Rex A. Sharp
ROBBINS, RUSSELL, ENGLERT,                       Ryan C. Hudson
  ORSECK, UNTEREINER & SAUBER LLP                REX A. SHARP, P.A.
2000 K Street NW, 4th Floor                      5301 West 75th Street
Washington, DC 20006                             Prairie Village, KS 66208
psechler@robbinsrussell.com                      rsharp@midwest-law.com
                                                 rhudson@midwest-law.com



                                                 s/ STUART A. DAVIDSON

                                                 STUART A. DAVIDSON
                                                 Robbins Geller Rudman & Dowd LLP
                                                 120 East Palmetto Park Road, Suite 500
                                                 Boca Raton, FL 33432
                                                 Telephone: 561/750-3000
                                                 561/750-3364 (fax)

                                                 Email: sdavidson@rgrdlaw.com




                                             -1-
